Citation Nr: 1224316	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-10 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent from November 2, 2009 and in excess of 60 percent from May 10, 2010 for residuals, prostate cancer to include radiation proctitis, status post total retro pubic prostatectomy and transurethral bladder neck contracture resection, to include restoration of a 100 percent rating.  

2.  Entitlement to continued special monthly compensation (SMC) under the provisions of 38 U.S.C. § 1114(s) from October 1, 2008 to May 10, 2010.

3.  Entitlement to service connection for a right knee disability status post total knee arthroplasty.

4.  Entitlement to service connection for a right knee disability status post total knee arthroplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973.

Initially, in a March 2008 rating action, the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia proposed to reduce the evaluation of the Veteran's service-connected prostate cancer, from 100 percent to 20 percent as well as discontinue his continued entitlement to SMC based on housebound criteria being met.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating action in which the RO decreased the evaluation for the Veteran's service-connected prostate cancer from 100 percent to 20 percent, effective from October 1, 2008 and discontinued entitlement to SMC based on housebound criteria being met, effective from October 1, 2008.  

The Veteran also appeals a June 2009 rating action in which the RO denied the Veteran's claims of entitlement to service connection for right and left knee disabilities, status post arthroplasty.   

In a May 2010 rating decision, the RO assigned the Veteran a 40 percent disability rating for the service-connected residuals of prostate cancer to include radiation proctitis, status post total retro pubic prostatectomy and transurethral bladder neck contracture resection effective November 2, 2009 as well as a 60 percent disability rating effective May 10, 2010.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit throughout the course of the appeal, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

In May 2012, a Board hearing was held at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  

The issues of entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C. § 1114(s) from October 1, 2008 to May 9, 2010, as well as entitlement to service connection for right and left knee disability, status post arthroplasty, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All due process requirements and the criteria for the reduction of the evaluation for the Veteran's prostate cancer from 100 percent to 20 percent were met, to include all appropriate notices and time periods.

2.  From October 1, 2008 to November 1, 2009, the Veteran's residuals of prostate cancer were not shown to have been manifested by continual urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 2 times a day.

3.  From November 2, 2009 to May 10, 2010, the Veteran's residuals of prostate cancer were not shown to have been manifested by continual urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.

4.  From May 10, 2010, the Veteran's residuals of prostate cancer is shown to have been manifested by continual urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.

5.  The evidence does not show that the Veteran's service-connected residuals of prostate cancer are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for residuals of prostate cancer from 100 percent to 20 percent effective from October 1, 2008 was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e); 4.115b, Diagnostic Code 7528-7517 (2011).

2.  The criteria for an evaluation in excess of 20 percent for the residuals of prostate cancer from October 1, 2008 to November 1, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e); 4.7, 4.115a, 4.115b, Diagnostic Code 7528-7517 (2011). 

3.  The criteria for an evaluation in excess of 40 percent for the residuals of prostate cancer from November 2, 2009 to May 10, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528-7517 (2011). 

4.  The criteria for an evaluation in excess of 60 percent for the residuals of prostate cancer from May 10, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528-7517 (2011). 

5.  Application of extraschedular provisions for the service-connected residuals of prostate cancer is not warranted.  38 C.F.R. § 3.321(b) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a continued 100 percent evaluation from October 1, 2008 and an evaluation in excess of 40 percent from November 2, 2009 and in excess of 60 percent from May 10, 2010 for residuals of prostate cancer to include radiation proctitis, status post total retro pubic prostatectomy and transurethral bladder neck contracture resection.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R  § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id. at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id. at 486.  

In this case, the appeal was initiated when the Veteran submitted a notice of disagreement (NOD) with a reduction in the evaluation of his disability that was first proposed and subsequently carried out by the RO.  Therefore, it was impossible to provide the Veteran with notice prior to the initial adjudication of his appeal.  With to the Veteran's claim for a higher evaluation for his residuals of prostate cancer, the Veteran was provided with VCAA notice by letter dated in August 2007, prior to the initial adjudication of his claim.  

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA treatment records.  

The Veteran was afforded VA examinations in September 2007, November 2007, and May 2010.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's residuals of prostate cancer under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims folder was not available during the September 2007, November 2007, and May 2010 VA examinations.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of functional impairment with respect to his residuals of prostate cancer.  Physical examinations were then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  
The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in May 2012. As discussed below, the record also reflects that the RO has complied with the requirements applicable to the reduction of a rating.


Reduction and evaluation of residuals of prostate cancer

Pertinent legal criteria

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Period prior to November 2, 2009 (Entitlement to restoration of a 100 percent rating)

In this case, service connection for prostate cancer was granted with an evaluation of 100 percent effective from November 24, 2004.  At that time, the RO informed the Veteran that the 100 percent rating was based on the evidence indicating treatment for prostate cancer for which the Veteran underwent a total retropubic prostatectomy and that since there was a likelihood of improvement, the assigned evaluation would not be considered permanent and subject to a future review examination.  In a subsequent rating decision dated in December 2005, the RO decreased the Veteran's evaluation for service-connected residuals of prostate cancer to 60 percent effective June 20, 2005 which was six months following his status post retro pubic prostatectomy.  See 38 C.F.R. § 4.115, Diagnostic Code 7528.  

In an October 2007 rating decision, the RO assigned a 100 percent rating for the Veteran's residuals of prostate cancer effective March 2, 2007 which was based on VA treatment records showing a reoccurrence of prostate cancer and radiation treatment which was completed on June 10, 2007.  Since the Veteran's treatment was completed in June 2007, residual disability would be determined by findings from a VA examination conducted at that time.  As such, in the June 2008 rating decision, the RO decreased the Veteran's evaluation for service-connected residuals of prostate cancer to 20 percent effective October 1, 2008 based on the evidence for the previous six months which failed to show active malignancy or antineoplastic therapy to warrant continuation of the 100 percent rating.

Since this case involves a reduction in an evaluation, the first consideration is whether the provisions of 38 C.F.R. § 3.105(e) that are cited in the note to 38 C.F.R. § 4.11b, Diagnostic Code 7528 have been met.  If they have not been met, then the Veteran would be entitled to restoration of the 100 percent rating.

When the reduction in an evaluation of a service connected disability is warranted and the lower evaluation would result in a reduction of discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed responses therefore, and will be given 60 days for the provision of additional evidence to show that compensation payments should be continued at the present level.  Unless otherwise provided in paragraph (i) of the relevant section [concerning predetermination hearings], if additional evidence is not received within that period, final rating action with be taken and the award will be reduced or discontinued effective the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105e.

In this case, the RO proposed reducing the Veteran's rating for prostate cancer from 100 percent to 20 percent in a March 2008 rating decision.  The Veteran was notified of this proposal in a letter dated in April 2008.  In the letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence that his compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  The Veteran did not submit any evidence during this period.

In the June 2008 rating decision the RO reduced the evaluation of the Veteran's residuals of prostate cancer from 100 percent to 20 percent, effective October 1, 2008, and informed the Veteran of this in a letter dated in June 2008.

Based on these facts, the Board concludes that the RO complied with the procedures required under 38 C.F.R. § 3.105 for reducing the Veteran's disability rating.  He was given proper notice in a March 2008 proposed rating action and that the reduction was accomplished in a June 2008 rating decision, effective October 1, 2008.  He was given an opportunity for a hearing and time to respond.  The RO made the reduction effective no sooner than permitted.  Therefore, the due process required by 38 C.F.R. § 3.105(e) has been met.

Having determined that the procedural requirements for a reduction have been met, the Board will now look to the propriety of the reduction.  

The Veteran underwent a VA examination in September 2007.  At that time it was noted that the Veteran completed radiation therapy for biochemical recurrence of prostate cancer in July 2007.  With regard to urinary symptoms, the Veteran urinated once every one to two hours during the day and once at night.  He also complained of rectal discharge since completing the radiation therapy.  He further reported continual urine leakage and wearing of absorbent material that must be changed less than two times per day.  He did not report a history of renal dysfunction or renal failure.  Laboratory data showed BUN 16, creatine 1.2, and PSA 0.0.  The VA examiner diagnosed the Veteran with adenomacarcinoma of the prostate and radiation proctitis.    

The Veteran was provided a subsequent VA examination in November 2007.  He continued his complaints of clear drainage from the rectum that wets his underwear and did not report any treatment for prostate cancer since July 2007.  He further reported that he urinated once every one to two hours and once at night and continual urinary leakage which required wearing absorbent material that must be changed less than two times per day.  He did not report a history of renal dysfunction or renal failure.  Laboratory data showed BUN 16, creatine 1.2, and PSA 0.0.  The VA examiner diagnosed the Veteran with adenomacarcinoma of the prostate and radiation proctitis.
  
Based on the results of the VA examinations the Veteran's rating for prostate cancer was proposed to be reduced to 20 percent in a March 2008 rating decision.  This was effectuated in a June 2008 rating decision and made effective October 1, 2008. 

The Board notes that a VA treatment record dated in November 2008 documents the Veteran's treatment for his residuals of prostate cancer.  He denied any dysuria, hematuria, or nocturia.  However, he experienced mild hesitancy and urgency.  PSA at that time was 0.0.  The VA physician noted no evidence of recurrent adenocarcinoma of the prostate for the past 18 months, and that the Veteran's PSA was 0.00 for the past year.  In a urology clinic note also dated in November 2008, the Veteran reported that his urinary incontinence did not require the use of pads, and that his condition was stable.  

The Veteran's prostate cancer is considered a disease of the genitourinary system.  Such diseases result in disabilities related to renal or voiding dysfunction, infections, or a combination of these.  When diagnostic codes refer to specific areas of dysfunction, only the primary area of dysfunction shall be considered for rating purposes.  Voiding dysfunctions are evaluated according to urine leakage, frequency, or obstructed voiding.  Urinary frequency dysfunctions are evaluated according to the frequency of daytime and nighttime voiding.  38 C.F.R. § 4.115a.

The Veteran's residuals of prostate cancer are evaluated under the rating code for malignant neoplasms of the genitourinary system.  These are rated 100 percent disabling while the cancer is active or while treatment is occurring.  However, the note to this rating code states that following the cessation of treatment, the 100 percent evaluation shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based on that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the disability is to be evaluated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

The Board observes that the Veteran's disability has been evaluated under a hyphenated Diagnostic Code (Diagnostic Code 7825-7517).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  In this case, Diagnostic Code 7825 is used to identify malignant neoplasms of the genitourinary system and Diagnostic Code 7517 pertains to injury of the bladder.  Both rating criteria include consideration of voiding dysfunction.  Therefore, assessing the Veteran's symptoms under the diagnostic codes pertaining to malignant neoplasm or (Diagnostic Code 7825) or other injury of the bladder (Diagnostic Code 7517) would not produce a different result.
 
With regard to consideration of whether it would more appropriate to rate the Veteran on renal dysfunction under Diagnostic Code 7825, there is no evidence of renal dysfunction.  The Veteran also has not voiced any complaints about obstructed voiding.  Rather, his primary complaint has been the frequency of urination and voiding dysfunction.

Urinary frequency is rated 20 percent disabling when there is a daytime voiding interval between one and two hours, or, awakening to void three to four times per night.  Urinary frequency is rated 40 percent disabling when there is a daytime voiding interval of less than 1 hour or awakening to void 5 or more times per night.  38 C.F.R. § 4.115a.

Urine leakage which requires the wearing of absorbent material which must be changed less than two times per day is also rated 20 percent disabling.  Urine leakage which required the wearing of absorbent materials that must be changed two to four times a day is rated 40 percent disabling.  Urine leakage which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is evaluated as 60 percent disabling.  38 C.F.R. § 4.115a. 

In conjunction with the reduction, medical records do not show any continuing surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures had continued and in fact they ended more than 6 months prior to the reduction as required.  The above-referenced November 2008 VA treatment record reflected that no evidence of recurrent adenocarcinoma of the prostate was identified in the past 18 months as contemplated by a total rating.  Moreover, the Veteran reported to the September and November 2007 VA examiner that he completed radiation therapy in July 2007 and did not indicate any additional therapy.  These medical records reflect that active malignancy and treatment as contemplated by the regulations had ceased more than 6 months prior to the proposed reduction, although the Veteran continued to be monitored for possible recurrences of his prostate cancer.  Thus, the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, addressing when the evaluation should be reduced, were met.  

The evidence prior to November 2, 2009 also shows that reduction to 20 percent was proper based on VA examinations showing urinary frequency of every one to two hours during the day and once at night.  There was urinary incontinence which required the wearing of absorbent materials which must be changed less than two times per day.  These symptoms are congruent with a 20 percent disability rating.   The record does not reflect that the Veteran required the wearing of absorbent material that necessitating changing 2 or more times a day.  There is no evidence of a daytime voiding interval less than one hour or awakening to void 5 or more times a night.  No renal dysfunction was shown.  Accordingly, the Veteran was not entitled to a disability rating in excess of 20 percent during the period prior to November 2, 2009.  As the record showed no malignancy and symptoms consistent with no more than a 20 percent disability evaluation, the Board concludes that the 100 percent disability rating was properly reduced and that the evidence from October 1, 2008 to November 2, 2009 supports no more than a 20 percent disability rating.  

Period from November 2, 2009 to May 10, 2010

The Board observes that the only medical evidence of record dated from November 2, 2009 to May 10, 2010 pertaining to the Veteran's service-connected residuals of prostate cancer is a VA treatment record dated November 2, 2009.  At that time, the Veteran reported continued incontinence since his surgery.  Pertinently, he reported that he required three to four absorbent pads, and had nocturia three to four times.  He denied any dysuria, hematuria, or hematochezia.  He experienced mild hesitancy and urgency.  

As discussed above, under the voiding dysfunction diagnostic criteria, urine leakage which required the wearing of absorbent materials that must be changed two to four times a day is rated 40 percent disabling.  Urine leakage which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is evaluated as 60 percent disabling.  38 C.F.R. § 4.115a.  As the evidence of record between November 2, 2009 and May 10, 2010 demonstrates the changing of absorbent pads three to four times daily, the Board finds that the Veteran is appropriately assigned a 40 percent disability rating during this period.  As the record does not reflect that the Veteran required the use of an appliance or the need to change absorbent materials more than 4 times a day, an increased rating is not warranted for the period from November 2, 2009 to May 10, 2010. 

Period from May 10, 2010

The Board observes that the Veteran was afforded a VA examination for his residuals of prostate cancer in May 2010.  He stated that his urine leakage increased to the point that on some days (approximately two to three days per week) he was "constantly wet."  He further reported that he urinates once every one to two hours and twice at night and continual urinary leakage which required wearing absorbent material that must be changed two to four times a day on average but on some days requires changing more than four times a day.  He did not report a history of renal dysfunction or renal failure.  Laboratory data showed PSA 0.0.  The VA examiner diagnosed the Veteran with adenomacarcinoma of the prostate, currently in remission with residual erectile dysfunction and incontinence.  

The Veteran continued his complaints of incontinence at the May 2012 Board hearing.  Notably, he testified that he requires the changing of absorbent pads six times a day and that he has accidents during the night.  See the May 2012 Board hearing transcript, pgs. 10, 14.  He also testified that he experiences urgency when he drinks as well as from movement.  Id. at pgs. 9-10, 14.

With respect to the applicable rating criteria, the Veteran is currently assigned a 60 percent disability rating under the voiding dysfunction diagnostic criteria from May 10, 2010.  See 38 C.F.R. § 4.115a.  A 60 percent disability rating is the highest schedular rating available.  As such, the Board is unable to grant a higher schedular rating under these criteria.

As shown above, the Veteran's prostate cancer is currently in remission and there is no current malignant neoplasm as contemplated by a 100 percent rating under Diagnostic Code 7258.  While higher disability ratings are contemplated for renal dysfunction, as discussed above, the evidence does not show, and the Veteran does not contend, that he experiences such during this period.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 60 percent for his residuals of prostate cancer from May 10, 2010.  

Extraschedular Consideration

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon residuals of prostate cancer, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.

Rice consideration

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board notes that the Veteran has not worked since 1988, and that he reported that he is unemployed but not retired.  See, e.g., the November 2007 VA examination report.  However, the Veteran specifically reported that he does not work due to his PTSD and back disability.  See the May 2010 VA examination report.  Crucially, the Veteran has not contended that residuals of prostate cancer render him unable to obtain substantially gainful employment.  Accordingly, the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to a continuation of a 100 percent evaluation for residuals of prostate cancer beyond October 1, 2008 is denied.  

Entitlement to a rating in excess of 20 percent for residuals of prostate cancer from October 1, 2008 to November 1, 2009 is denied.

Entitlement to a rating in excess 40 percent for residuals of prostate cancer from November 2, 2009 to May 10, 2010 is denied.

Entitlement to a rating in excess of 60 percent for residuals of prostate cancer from May 10, 2010 is denied.  


REMAND

For reasons expressed immediately below, the Board finds that the issues of entitlement to service connection for right and left knee disabilities, status post arthroplasty, must be remanded for additional evidentiary development.  

In general, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to element (1), current disability, the medical evidence of record documents diagnoses of status post right and left knee arthroplasties.  See, e.g., a VA treatment record dated in January 2009.  

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran has stated that his current right and left knee disabilities are related to his military service duties which involved carrying heavy equipment as well as jumping from helicopters.  See, e.g., the May 2012 Board hearing transcript, pgs. 3-4.  

The Board observes that the Veteran's service treatment records are absent complaints of or treatment for either a right or left knee injury.  However, the Board notes that the Veteran is competent to attest to experiencing injuries to his knees from jumping from helicopters as well as carrying heavy equipment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring his knees from jumping and carrying heavy equipment.    

With respect to Hickson element (3), medical nexus, none of the medical records currently associated with the Veteran's VA claims folder offer an opinion as to a possible causal relationship between the Veteran's right or left knee disabilities and his in-service injuries.

In light of the foregoing, the Board finds that an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's disabilities and whether such are related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Further, given that the adjudication of the Veteran's claims for service connection may impact his claim for a higher level of special monthly compensation, the Board concludes that the SMC issue is inextricably intertwined with the claims for service connection and further action on this issue is deferred.  


Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide any recent medical examination and treatment records pertaining to his current right and left knee disabilities.  The RO should take appropriate steps to secure any records so identified and associate them with the Veteran's VA claims folder.

2. Thereafter, the Veteran should be afforded a VA examination for the purpose of obtaining an opinion as to whether it is at least as likely as not (50 percent or greater) that his current right and left knee disabilities, status post arthroplasty, are related to his active service, to include injuries from jumping from a helicopter and from carrying heavy equipment.

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  The RO should also readjudicate the Veteran's claim for a higher level of SMC.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


